919 So. 2d 618 (2006)
Willie Jerome WILEY, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D05-2940.
District Court of Appeal of Florida, First District.
January 20, 2006.
*619 Willie Jerome Wiley, pro se, petitioner.
Charlie Crist, Attorney General, and Tracy Cooper, Assistant Attorney General, Tallahassee, for respondent.
PER CURIAM.
In light of the circuit court's order directing the State Attorney to file a response, we find that the granting of mandamus relief to compel a ruling on petitioner's pending motion for postconviction relief is not warranted. See Munn v. Florida Parole Commission, 807 So. 2d 733 (Fla. 1st DCA 2002). Therefore, we deny the petition for writ of mandamus but without prejudice to petitioner filing a subsequent petition for writ of mandamus should the circuit court fail to timely consider and dispose of the motion. We nonetheless strongly encourage the circuit court to promptly rule on petitioner's motion for postconviction relief.
ERVIN, BENTON and LEWIS, JJ., concur.